The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 28, 2014

                                   No. 04-13-00890-CR

                                    Ramon GARCIA,
                                       Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 11-03-0040 CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       The Appellants Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due April 7, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court